EXHIBIT CORNERSTONE FAMILY OF CLOSED-END FUNDS CORNERSTONE TOTAL RETURN FUND, INC. CORNERSTONE STRATEGIC VALUE FUND, INC. CORNERSTONE PROGRESSIVE RETURN FUND FUND JOINT FIDELITY BOND RULE 17G-1 GROSS ASSETS (1) 3/31/2009 INDIVIDUAL BOND ALLOCATED PREMIUM STAND-ALONE ANNUAL PREMIUM Cornerstone Total Return Fund, Inc. $ 19,513,537 $ 225,000 517 $ 2,000 Cornerstone Strategic Value Fund, Inc. 56,177,058 400,000 1,394 2,250 Cornerstone Progressive Return Fund 60,942,727 400,000 1,608 2,500 Total Coverage Required $ 1,025,000 Actual Coverage Obtained $ 1,525,000 Premium $ 3,519 (2) $ 6,750 (1) In accordance with Rule 17g-1, amount of registered management investment company gross assets should be at the end of the most recent fiscal quarter prior to date of termination (April 23, 2009). Amounts above are for purposes of obtaining premium estimate. (2) Does not include $90 charge for optional terrorism coverage.
